OPINION AND ORDER
Plaintiff sells and trucks loads of cinders. It sues defendant, a reading contractor, for breach of contract, alleging that it had supplied defendant a quantity of cinders which the latter had agreed to purchase by the "cubic yard." Defendant denies agreeing to such terms, claiming that it had simply purchased cinders from plaintiff by the "truckload," at $35.00 a load.
We find for defendant, satisfied on the evidence that the documentary evidence1 and prevalent business custom,2 pertaining to the sale of cinders, corroborate defendant's version of the parties' business relationship; that is, sale by the truckload. Defendant paid plaintiff $35.00 for each truckload delivered and received.
Judgment will accordingly enter for defendant.
It is so Ordered.

 The billing and payment records.


 The evidence established the absence of any on-island practice or manner of measuring volume sales. Rather the evidence simply pointed to a local practice of pricing and selling by the truckload.